— Motion No. 7 by petitioner to impose contempt sanctions upon respondent and cross motion No. 35 by respondent to vacate the court’s order dated January 4, 1985, adjudging him guilty of contempt.
The respondent was admitted to practice as an attorney by this court on September 15, 1943. By order of this court dated July 10, 1967, the respondent was disbarred. By order of this court dated January 4, 1985, the respondent was found to be in contempt pursuant to Judiciary Law § 90 (2); §§ 484, 486, 750 (A) (3); (B); § 753 (A) (1), (4), (5). Said order referred the issue of punishment to Martin Siegelbaum, Esq., as Special Referee to hear and report.
The respondent failed to appear at a hearing scheduled before the Special Referee.
The contempt is based upon respondent’s engaging in the practice of law subsequent to his disbarment, in that, after his disbarment respondent represented a defendant in a matter in the Supreme Court, Kings County, and in another matter, accepted a retainer from a client in connection with a personal injury claim. Further, respondent ignored subpoenas so ordered by this court and ignored an order to show cause which resulted in the January 4, 1985, order holding him in contempt of court.
Upon the papers filed in support of the motion and cross motion, it is
Ordered that the petitioner’s motion is granted; and it is further,
*63Ordered that a fine of $250 is imposed upon the respondent and is to be paid to the clerk of this court within 10 days of service of this order; and it is further,
Ordered that the respondent’s cross motion is denied in all respects. Mollen, P. J., Mangano, Thompson, Bracken and Kunzeman, JJ., concur.